In an action for the partition and sale of real property, Damian Mark, Jeff Mark, and Hillary Mark appeal from an order of the Supreme Court, Kings County (Bayne, J.), dated August 31, 2005, which denied their motion, inter alia, pursuant to CFLR 5015 (a) (4) to vacate a prior order of the same court (Shaw, J.) dated August 5, 1996, granting the plaintiffs motion for summary judgment and an accounting.
*475Ordered that the order is affirmed, with costs.
Given that the administrator of the decedent’s estate was named in this action, the failure to join the appellants did not deprive the Supreme Court of jurisdiction (see CPLR 1004; see generally CPLR 1001; Real Property Actions and Proceedings Law § 903). Accordingly, the Supreme Court properly denied that branch of the appellants’ motion which was to vacate the order dated August 5, 1996, pursuant to CPLR 5015 (a) (4).
The appellants’ remaining contentions either are without merit or academic. Miller, J.P., Luciano, Spolzino and Dillon, JJ., concur.